

116 HR 6669 IH: COVID–19 Cost Share Adjustment Relief Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6669IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. DeFazio (for himself, Mrs. Lowey, Ms. Titus, Ms. Roybal-Allard, Mr. Thompson of Mississippi, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the Federal cost share of assistance provided under the emergency declaration issued by the President on March 13, 2020, relating to COVID–19, to modify the activities eligible for assistance under such emergency declaration, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Cost Share Adjustment Relief Act of 2020.2.Cost shareAssistance provided under the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, shall be at a 100 percent Federal cost share. 3.Clarification of assistance(a)In generalFor the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the President may provide assistance for activities, costs, and purchases of States or local governments or the owners or operators of eligible private nonprofits, including—(1)activities eligible for assistance under sections 301, 415, 416, and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141, 5182, 5183, 5189d);(2)backfill costs for first responders and other essential employees who are ill or quarantined;(3)increased operating costs for essential government services due to such emergency, including costs for implementing continuity plans, and sheltering or housing for first responders, emergency managers, health providers, and other essential employees;(4)costs of providing guidance and information to the public and for call centers to disseminate such guidance and information;(5)costs associated with establishing and operating virtual services;(6)costs for establishing and operating remote test sites;(7)training provided specifically in anticipation of or in response to the event on which such emergency declaration is predicated;(8)personal protective equipment and other critical supplies for first responders and other essential employees;(9)medical equipment, regardless of whether such equipment is used for emergency or inpatient care;(10)public health costs, including provision and distribution of medicine and medical supplies; and(11)costs associated with maintaining alternate care facilities or related facilities currently inactive but related to future needs tied to the ongoing pandemic event.(b)Major disasterThe activities described in subsection (a) may also be eligible for assistance under any major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) that supersedes the emergency declaration described in such subsection.(c)Rule of constructionNothing in this section shall be construed to make ineligible any assistance that would otherwise be eligible under section 403 or 502 of such Act (42 U.S.C. 5170b, 5192).